Citation Nr: 0805922	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
including esotropia, amblyopia and strabismus.

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for a left ankle 
disability.  

4.  Entitlement to service connection for a right ankle 
disability.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral knee degenerative arthritis.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for tinea manus, right hand, with tinea pedis and 
tinea cruris.    

7.  Entitlement to an initial evaluation in excess of 10 
percent for a history of an anal fissure with residual rectum 
leakage and hemorrhoids.      

8.  Entitlement to an initial compensable evaluation for 
residuals of a gallbladder removal.

9.  Entitlement to an initial evaluation in excess of 30 
percent for gastroesophageal reflux disease with irritable 
bowel syndrome.        

10.  Entitlement to an initial compensable evaluation for 
obstructive sleep apnea and restless leg syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1982 to November 
2004.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The Board REMANDS the claims of entitlement to service 
connection for an eye disability, including esotropia, 
amblyopia and strabismus, entitlement to initial evaluations 
in excess of 10 percent for bilateral knee degenerative 
arthritis, tinea manus, right hand, with tinea pedis and 
tinea cruris, and a history of an anal fissure with residual 
rectum leakage and hemorrhoids, entitlement to initial 
compensable evaluations for residuals of a gallbladder 
removal and obstructive sleep apnea and restless leg 
syndrome, and entitlement to an initial evaluation in excess 
of 30 percent for gastroesophageal reflux disease with 
irritable bowel syndrome to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have left ear hearing loss 
by VA standards.  

3.  The veteran does not currently have a left ankle 
disability.  

4.  The veteran does not currently have a right ankle 
disability.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).  

3.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letter dated August 2004, before 
initially deciding those claims in a rating decision dated 
December 2004. The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the letter, the RO acknowledged the claim being 
decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided she identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any evidence he had in his possession that pertained to 
his claims.  

The content of the notice letter does not reflect compliance 
with the requirements
of the law as found by the Court in Dingess/Hartman.  
Therein, the RO did not
provide the veteran information on disability ratings or 
effective dates.  The veteran
has not, however, been prejudiced as a result thereof.  
Bernard, 4 Vet. App. at 394.
Rather, as explained below, service connection may not be 
granted in this case;
therefore, any question regarding what disability rating or 
effective date to 
assign a grant of service connection is moot. 

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service treatment 
records.  Since then, the veteran has not indicated that 
there is other information or evidence to secure in support 
of his claims.  

The RO also conducted medical inquiry in support of the 
claims being decided by affording the veteran VA 
examinations, during which VA examiners addressed the 
severity of the disabilities at issue in this decision.  The 
veteran does not now assert that the reports of these 
examinations are inadequate to decide the claims at issue.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to service connection for left 
ear hearing loss and bilateral ankle disabilities.  He 
specifically asserts that his hearing loss developed 
secondary to in-service noise exposure and that his ankle 
disabilities developed secondary to in-service ankle 
injuries.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may be presumed for arthritis and an 
organic disease of the nervous system, which includes 
sensorineural hearing loss, if the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and one of these 
conditions became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(1)-
(3), 3.309(a) (2007).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records establish that, during 
service, the veteran was once (in 1997) shown to have left 
ear hearing loss by VA standards and, as alleged, received 
treatment for bilateral ankle sprains.  During the same time 
period, medical professionals advised the veteran to wear 
earplugs to avoid permanent hearing loss secondary to noise 
exposure.  

Following discharge, the veteran received treatment for 
multiple medical conditions, none involving his hearing or 
ankles, and underwent VA examinations.  During examinations, 
however, no medical professional diagnosed left ear hearing 
loss by VA standards or a left or right ankle disability.  In 
fact, during a VA audio examination conducted in September 
2004, an examiner diagnosed left ear hearing within normal 
limits.  An audiometer revealed the following pure tone 
thresholds, in decibels:
HERTZ

1000
2000
3000
4000
LEFT
20
5
15
15

During a VA general medical examination conducted the same 
month, another examiner diagnosed negative bilateral ankle 
examinations, confirmed by x-rays showing no abnormalities.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he currently has left ear hearing 
loss by VA standards and left and right ankle disabilities.  
Such assertions may not be considered competent evidence of 
current disabilities as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
diagnosing left ear hearing loss by VA standards and left and 
right ankle disabilities, the Board concludes that such 
disabilities were not incurred in or aggravated by service.  
The Board further concludes that left ear hearing loss may 
not be presumed to have been so incurred.  The evidence in 
each of these cases is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
the resolution of his claims.  Rather, as a preponderance of 
the evidence is against each claim, such claims must be 
denied.




ORDER

Service connection for left ear hearing loss is denied.  

Service connection for a left ankle disability is denied.  

Service connection for a right ankle disability is denied.  


REMAND

The veteran claims entitlement to service connection for an 
eye disability and higher initial evaluations for bilateral 
knee, skin, digestive system and lung disabilities.  
Additional action is necessary before the Board decides these 
claims.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims being remanded are 
nec
ess
ary
.  
The 
RO
afforded the veteran examinations during the course of this 
app
eal
, 
but 
the 
rep
ort
s
of these examinations are inadequate to decide these claims.  
Fir
st, 
the
rei
n, 
no
examiner commented on whether the veteran's current eye 
dis
abi
lit
ies 
wer
e
aggravated by his active service, during which he received 
tre
atm
ent 
for 
eye
complaints.  Given pre-service medical evidence showing eye 
tre
atm
ent 
and 
the
veteran's assertion that his pre-service eye disabilities 
wor
sen
ed 
dur
ing 
ser
vic
e,
a medical opinion addressing the etiology of the veteran's 
eye 
dis
abi
lit
ies 
is 
nee
ded
.
Second, since the veteran underwent these examinations in 
Sep
tem
ber 
200
4, 
he 
has
alleged that his service-connected disabilities have worsened 
and 
has 
req
ues
ted
additional examinations.  Therefore, more recent findings 
showing the current level of impairment caused by the 
service-connected disabilities are needed.  



Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the veteran VCAA notice on 
his claims for higher initial 
evaluations, which complies with recent 
case precedent.  See Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008).

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for an eye 
disability.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose all eye 
disabilities shown to exist; 

b) indicate which, if any, of 
these disabilities are 
congenital or developmental in 
nature and, if so, whether the 
disability constitutes a 
disease or defect; 

c) opine whether any disability 
is at least as likely as not 
related to the veteran's active 
service;

d) opine whether any disability 
preexisted service and, if so, 
whether it increased in 
disability in service; 

e) if any congenital defect is 
found to have preexisted 
service, opine whether the 
veteran now has additional 
disability due to disease or 
injury superimposed upon such 
defect; and 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for a 
bilateral knee disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all left and right knee 
symptomatology, including, if 
appropriate, pain, subluxation, 
instability, limitation of motion, 
and ankylosis;  

b) with regard to each knee, 
characterize any subluxation or 
instability as slight, moderate or 
severe; 

c) consider whether the veteran's 
left knee symptoms and/or right knee 
symptoms cause functional loss due 
to reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of 
necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) identify any evidence of 
neuropathy or other nerve 
involvement due to the bilateral 
knee disability, to include reflex 
changes;  

f) describe the impact of the 
veteran's left knee symptoms and 
right knee symptoms on his daily 
activities and employability; and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for a 
skin disability.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all skin symptomatology, 
including, if appropriate, 
exfoliation, exudation, itching, 
lesions, disfigurement, crusting, 
and systemic or nervous 
manifestations;  

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

c) indicate whether the skin 
disability affects exposed or 
nonexposed areas and quantify by 
percentage all exposed areas 
affected; 

d) identify the percentage of the 
entire body affected by the skin 
disability;  

e) note all treatment for the 
disability, including, if 
appropriate, any systemic therapy, 
and identify the duration of such 
treatment during the prior 12-month 
period; 

f) describe the impact of the 
veteran's skin disability on his 
daily activities and employability; 
and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for higher initial evaluations for 
digestive system disabilities.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify all digestive system 
symptomatology, including, if 
appropriate, pain, vomiting, weight 
loss, hematemesis, melena, anemia, 
involuntary bowel movements, 
bleeding, and fissures; 

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

c) objectively confirm whether any 
of these symptoms necessitate the 
use of pads; 

d) describe the impact of each of 
the veteran's digestive system 
disabilities on his daily activities 
and employability; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for a 
lung disability with restless leg 
syndrome.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all lung and leg 
symptomatology, including, if 
appropriate, hypersomnolence and 
restlessness; 

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

c) indicate whether the restless leg 
syndrome is part of the lung 
disability, or whether it would 
exist in the absence thereof; 

d) describe the impact of the 
veteran's lung disability on his 
daily activities and employability; 
and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

7.  Readjudicate the claims being 
remanded.  In considering the veteran's 
claims for higher initial evaluations for 
bilateral knee and lung disabilities, 
determine whether the veteran's left and 
right knee disabilities and his 
obstructive sleep apnea and restless leg 
syndrome should be evaluated separately as 
four distinct disabilities.  For all 
denied claims, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


